Title: To Thomas Jefferson from Joseph Fay, 12 March 1793
From: Fay, Joseph
To: Jefferson, Thomas



Dear Sir
Bennington 12th March 1793

Inclosed you will receive my latest Canada papers, by which you observe their publications begin to be more liberal, and the spirit of Liberty which rages so Vehemently in Urope begins to kindle in Canada.
I fear I am trobling you to often without furnishing any new information, as I am not informed wheather you receive the Canada papers from any other quarter or not. I hope before this you have received my letter on the Subject of Canada Lands, of which my friend in that Country writes me favourably, who I have directed not to make public use of your Name until I obtain your permission. I am Sir with much Esteem your friend and Servant

Joseph Fay

